                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DESEONTEZ SHARKEY, #294340,                   )
                                              )
          Plaintiff,                          )
                                              )
   v.                                         )     CIVIL ACTION NO. 2:18-CV-1009-WHA
                                              )
CAPTAIN SMITH, et al.,                        )
                                              )
          Defendants.                         )

                                          ORDER

         On January 22, 2019, the Magistrate Judge entered a Recommendation (Doc. #4)

 to which no timely objections have been filed. Upon an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay the initial

partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1)(A) as ordered

by this court.

        3. No costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 11th day of February, 2019.



                                  /s/ W. Harold Abritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
